DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Action After Board Decision
	This Office action is responsive to the Board decision of 12/22/2021 and the interview held 3/2/2022.  Claims 5-7, 14, & 21-23 were previously withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable in view of the examiner’s amendment below and the Board decision of 12/22/2021.  Claim 17 is allowable in view of the Board decision of 12/22/2021. The restriction requirement, as set forth in the Office action mailed on 5/31/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/31/2019 is withdrawn.  Claims 5-7, 14, & 21-23, directed to unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsay Oaster on 3/3/2022.
The application has been amended as follows: 
IN THE CLAIMS:

1.	A turbine engine comprising:
	an engine core defining an engine centerline and including a compressor section, a combustion section, and a turbine section including a high pressure turbine and a low pressure turbine in axial flow arrangement defining a mainstream flow path; and
	a turbine center frame extending from the high pressure turbine to the low pressure turbine including at least two diffusion sections, upstream and downstream of one another relative to a flow direction of the mainstream flow path, the downstream diffusion section spaced further from the engine centerline than the upstream diffusion section;
wherein each of the upstream diffusion section and the downstream diffusion section include increasing cross-sectional areas. 

2.	- - Canceled - - 

3.	The turbine engine of claim [[2]] 1 further comprising an intervening section provided between the upstream diffusion section and the downstream diffusion section. 


		
Reasons for Allowance
Claims 1 & 3-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 17, & 26, the board reversed all rejections against independent claims 17 & 26 and against claim 2.  The limitations of claim 2 are incorporated into independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741